UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

SETH MITCHELL,
                           Plaintiff,
                    -against-
                                                                     19-CV-3802 (LLS)
CIGNA CORPORATION; AMERICAN
INTERNATIONAL GROUP, INC.; THE                                    ORDER OF DISMISSAL
GOLDMAN SACHS GROUP, INC.; JOHN &
JANE DOES 1-1000,
                           Defendants.


LOUIS L. STANTON, United States District Judge:

       Plaintiff, appearing pro se, brings this action alleging that Defendants violated his rights

under the Employee Retirement Income Security Act (ERISA) during and after his employment

with the Goldman Sachs Group, Inc. Plaintiff further asserts, under the Court’s diversity

jurisdiction, a state law claim of intentional infliction of emotional distress. By order dated May

1, 2019, the Court granted Plaintiff’s request to proceed without prepayment of fees, that is, in

forma pauperis. For the following reasons, the Court dismisses the action with prejudice.

                                    STANDARD OF REVIEW

       The Court must dismiss an in forma pauperis complaint, or portion thereof, that is

frivolous or malicious, fails to state a claim on which relief may be granted, or seeks monetary

relief from a defendant who is immune from such relief. 28 U.S.C. § 1915(e)(2)(B); see

Livingston v. Adirondack Beverage Co., 141 F.3d 434, 437 (2d Cir. 1998). The Court must also

dismiss a complaint when the Court lacks subject matter jurisdiction. See Fed. R. Civ. P.

12(h)(3). While the law mandates dismissal on any of these grounds, the Court is obliged to

construe pro se pleadings liberally, Harris v. Mills, 572 F.3d 66, 72 (2d Cir. 2009), and interpret

them to raise the “strongest [claims] that they suggest,” Triestman v. Fed. Bureau of Prisons, 470
F.3d 471, 474 (2d Cir. 2006) (internal quotation marks and citations omitted) (emphasis in

original).

                                        BACKGROUND

        This is the third complaint Plaintiff has filed against the Cigna Corporation (Cigna), the

American International Group (AIG), Goldman Sachs Group (Goldman Sachs), and John and

Jane Does 1-1000. See Mitchell v. The Goldman Sachs Group, Inc., No. 17-CV-6258 (CM)

(Mitchell I);1 Mitchell v. The Goldman Sachs Group, Inc., No. 18-CV-5049 (LLS) (Mitchell II).

        In Mitchell I, Plaintiff, a former Goldman Sachs employee, claimed that his employment

“led to his permanent disabilities, destitution, impoverishment, [and] long-term homelessness.”

(17-CV-6258, ECF No. 2 at 7.) Plaintiff claimed that Defendants violated his rights under the

Fourth and Fourteenth Amendments; that Goldman Sachs mishandled his “disability

management/rehabilitation” from 2001 through 2003; and that the insurance entities committed

breach of contract by denying his claims under certain policies he had as part of his employment

with Goldman Sachs. Plaintiff brought claims under 42 U.S.C. § 1983, asserting civil-rights

violations. He further asserted claims of collusion, conspiracy, obstruction, anti-competitive

behavior, and he also cited to ERISA; the Sherman Antitrust Act of 1890, the Federal Trade

Commission Act, and the doctrine of continuing violation. Plaintiff also brought state-law

claims. Plaintiff sought monetary damages and to hold the defendants liable for their alleged

crimes against him.

        In two orders, after giving Plaintiff an opportunity to respond, the Court dismissed

Mitchell I for failure to state a claim and on timeliness grounds. Plaintiff filed two appeals, which



        1
        Plaintiff named other Defendants in Mitchell I, including New York City, city agencies,
and a number of individuals.


                                                 2
the United States Court of Appeals for the Second Circuit summarily dismissed. See Mitchell v.

The Goldman Sachs Group, Inc., No. 18-1175 (2d Cir. Aug. 8, 2018) (dismissing appeal because

it “lack[ed] an arguable basis either in law or in fact”); Mitchell v. The Goldman Sachs Group,

Inc., No. 18-0881 (2d Cir. Aug. 8, 2018) (same).

       In Mitchell v. The Goldman Sachs Group, Inc., No. 18-CV-5049 (LLS) (S.D.N.Y. Sept.

21, 2018) (Mitchell II), Plaintiff asserted claims arising out of events occurring from 2003

through 2017, and related to his employment at Goldman Sachs and his efforts to obtain

disability insurance benefits under ERISA, the Sherman Antitrust Act, the FTC Act, and New

York State law. Plaintiff again sued Goldman Sachs, CIGNA, AIG, and all of their employees

named in Mitchell I, but added Steven Vigneron, another employee of Goldman Sachs, as a new

defendant. But unlike Mitchell I, Plaintiff no longer sued municipal entities and no longer

asserted § 1983 claims. The Court dismissed Mitchell II on res judicata grounds. See No. 18-CV-

5049 (LLS) (S.D.N.Y. Sept. 21, 2018), No. 18-2841 (2d Cir. Apr. 23, 2019) (dismissing appeal

because it “lack[ed] an arguable basis either in law or in fact”).

       Plaintiff now brings this complaint against CIGNA, AIG, Goldman Sachs, and John and

Jane Does 1-1000, alleging violations of his rights under ERISA occurring in 2017. According to

Plaintiff, he received notice on May 5, 2017, of his “right to bring legal action” under ERISA

regarding his “employment-based benefits & entitlements.” (ECF No. 2 ¶ III.) Plaintiff resides in

New York; AIG, and Goldman Sachs are headquartered in New York; and Cigna is

headquartered in Connecticut.

                                           DISCUSSION

A.     Res Judicata or Claim Preclusion

       Plaintiff is attempting to raise claims and issues that he raised in his previous cases that

were adjudicated on the merits, or claims that he could have brought in that litigation. Because of


                                                  3
Mitchell I and Mitchell II, Plaintiff is already acquainted with the doctrine of res judicata or

claim preclusion. Accordingly, there is no need for the Court to explain that doctrine here. See

Sledge v. Kooi, 564 F.3d 105, 109-10 (2d Cir. 2009) (“[W]hen a court considers whether to

withdraw a pro se litigant’s special status, it should consider not only that litigant’s lifetime

participation in all forms of civil litigation, but also his experience with the particular procedural

setting presented.”).

       Because Plaintiff’s previous litigation was adjudicated on the merits, involved the same

parties or their privies, and arises out of the same sets of transactions as the current action, under

the doctrine of claim preclusion, Plaintiff cannot proceed with any claims in the current action

that he brought or could have brought in his previous litigation. See Proctor v. LeClaire, 715

F.3d 402, 411 (2d Cir. 2013). And because his previous litigation was adjudicated on the merits,

he asserts the same issues in this action that he did in his previous litigation, and he has had a full

and fair opportunity to litigate those issues in his previous litigation, under the doctrine of issue

preclusion, he cannot again raise in this action any issues adjudicated in his previous litigation.

See Grieve v. Tamerin, 269 F.3d 149, 153 (2d Cir. 2001).

       Accordingly, the Court dismisses all of Plaintiff’s claims that were or could have been

raised and adjudicated in Plaintiff’s previous litigation, including any claims arising out of events

alleged to have occurred between 2001 and 2017. The Court dismisses these claims for failure to

state a claim on which relief may be granted. See 28 U.S.C. § 1915(e)(2)(B)(ii); Wachtmeister v.

Swiesz, 59 F. App’x 428, 429 (2d Cir. 2003) (summary order) (“Dismissal under Rule 12(b)(6)

[of the Federal Rules of Civil Procedure] is appropriate when a defendant raises collateral

estoppel, or issue preclusion, as an affirmative defense and it is clear from the face of the

complaint, and consideration of matters which the court may take judicial notice of, that the




                                                  4
plaintiff’s claims are barred as a matter of law.”) (citing Conopco, Inc. v. Roll Int’l, 231 F.3d 82,

86-87 (2d Cir. 2000)); Cieszkowska v. Gray Line N.Y., 295 F.3d 204, 205-06 (2d Cir. 2002)

(action dismissed for res judicata is properly dismissed under § 1915(e)(2)(B)(ii) for failure to

state a claim); see also Scherer v. Equitable Assurance Soc’y of the United States, 347 F.3d 394,

400 (2d Cir. 2003) (“It is well established law in this circuit that certain affirmative defenses,

including res judicata, may be raised sua sponte.”); Curry v. City of Syracuse, 316 F.3d 324, 331

(2d Cir. 2003) (noting that the Second Circuit has “upheld a district court’s dismissal of a case on

collateral estoppel grounds even where collateral estoppel was not raised as an affirmative

defense in the answer, but was raised by the district court sua sponte, without permitting the

party against which it was asserted an opportunity to argue the issue”).

B.     Leave to Amend and Supplemental Jurisdiction

       District courts generally grant a pro se plaintiff an opportunity to amend a complaint to

cure its defects, but leave to amend is not required where it would be futile. See Hill v. Curcione,

657 F.3d 116, 123–24 (2d Cir. 2011); Salahuddin v. Cuomo, 861 F.2d 40, 42 (2d Cir. 1988).

Because the defects in Plaintiff’s complaint cannot be cured with an amendment, the Court

declines to grant Plaintiff leave to amend his complaint. And because Plaintiff’s claims do not

give rise to federal subject matter jurisdiction, the Court declines to exercise supplemental

jurisdiction over any potential state law claims.2 See 28 U.S.C. § 1367(c); Martinez v. Simonetti,

202 F.3d 625, 636 (2d Cir. 2000) (directing dismissal of supplemental state law claims where no

federal claims remained).


       2
        Diversity jurisdiction is lacking because Plaintiff, AIG, and Goldman Sachs reside in
New York. See 28 U.S.C. § 1332. The Court alerted Plaintiff in an earlier case about the
requirements for bringing an action under § 1332. See Mitchell v. Amer. Arbitration Assoc., No.
17-CV-8566 (PAE) (S.D.N.Y. Dec. 20, 2017) (giving Plaintiff an opportunity to file an amended
complaint containing facts showing that the Court had diversity jurisdiction over the matter).


                                                  5
C.     Litigation History and Warning

       In addition to Mitchell I and II, Plaintiff has filed many other pro se cases and appeals

within this Circuit that have been dismissed for lack of merit. See Mitchell v. Amer. Arbitration

Assoc., No. 17-CV-8566 (PAE) (OTW) (S.D.N.Y. May 17, 2018) (dismissing severed claims in

amended complaint for failure to state a claim), No. 18-1516 (2d Cir. Oct. 4, 2018 (dismissing

appeal as lacking an arguable basis either in law or in fact); Mitchell v. Macy’s, No. 17-CV-1845

(AT) (SN) (S.D.N.Y. Sept. 26, 2018) (granting Defendant’s motion to dismiss), Nos. 18-1504

(L), 18-1743 (Con), 18-1861, (Con), 18-2861 (2d Cir. (dismissing appeals as lacking an arguable

basis either in law or in fact or as moot); Mitchell v. Comm’r of Soc. Sec., No. 16-CV-6588

(WHP) (HBP) (S.D.N.Y. Mar. 30, 2018) (granting Defendant’s motion for judgment on the

pleadings), No. 18-1999 (2d Cir. Oct. 4, 2018) (dismissing an appeal as lacking an arguable basis

either in law or in fact). Plaintiff currently has two pending cases in this Court. See Mitchell v.

City of New York, No. 19-CV-2785 (UA) (S.D.N.Y. filed Mar. 27, 2019); Mitchell v. U.S. Dep’t

of Veterans Affairs, No. 18-CV-2672 (VSB) (S.D.N.Y. filed Mar. 26, 2018) (FOIA claim

pending).

       Plaintiff is warned that should he persist in filing complaints that are determined to be

duplicative, frivolous, or otherwise lacking in merit, the Court will order him to show cause why

he should not be barred from filing new actions in forma pauperis without prior permission from

the Court. See 28 U.S.C. § 1651.

                                          CONCLUSION

       The Clerk of Court is directed to assign this matter to my docket and note service on the

docket. As Plaintiff has consented to electronic service of documents filed in this action (ECF

No. 3), there is no need for the Court to mail this order to him. Plaintiff’s complaint, filed in

forma pauperis under 28 U.S.C. § 1915(a)(1), is dismissed pursuant to 28 U.S.C.


                                                  6
§ 1915(e)(2)(B)(ii). The motion to participate in electronic case filing is denied, and the Clerk of

Court is directed to terminate it. (ECF No. 4.)

       The Clerk of Court is directed to docket this as a “written opinion” within the meaning of

Section 205(a)(5) of the E-Government Act of 2002.

       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an

appeal. See Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

SO ORDERED.

 Dated:    May 21, 2019
           New York, New York

                                                                Louis L. Stanton
                                                                   U.S.D.J.




                                                  7
